Citation Nr: 0026427	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95-20 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left eye 
disabilities.  

2. Entitlement to an increased rating for postoperative 
residuals, traumatic cataract of the right eye, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
the current left eye disabilities and service, or with the 
service-connected postoperative residuals, traumatic 
cataract of the right eye.

2. Visual acuity of the right eye is bare light perception, 
without eye enucleation; left eye visual acuity is 20/25.  


CONCLUSION OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for left eye 
disabilities.  38 U.S.C.A. § 5107 (West 1991).

2. The criteria for a rating in excess of 30 percent for 
postoperative residuals, traumatic cataract of the right 
eye have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.84a, Code 6070 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Eye Cataract

The veteran is claiming service connection for a left eye 
cataract.  He asserts that this disorder was manifested 
during service, or is related to a right eye cataract for 
which service connection has been in effect for many years.  

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1998).

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995). The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  In this regard service connection 
is in effect for postoperative residuals, traumatic cataract 
of the right eye, currently evaluated as 30 percent 
disabling.

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service, or with a service connected disorder, 
and the disability for which he is claiming service 
connection.  Grivois v. Brown, 6 Vet. App. 136 (1994).

A review of the service medical records reflects no complaint 
or finding pertaining to a left eye disability. left eye 
cataract while on active duty.  The veteran was hospitalized 
in June 1959 after being struck in the right eye by a rock.  
An examination of the left eye was normal.  On examination 
for separation from service, uncorrected visual acuity was 
20/20 in the left eye.  The eyes were clinically evaluated as 
normal.

A VA eye examination was conducted in May 1960.  An 
evaluation of the left eye showed no abnormality.  
Uncorrected visual acuity of the left eye was 20/15.

From 1983 to 1994 the veteran was treated at a VA outpatient 
clinic for several problems.  These reports show no 
abnormality of the left eye.  When seen in September 1994 his 
vision was 20/20 in the left eye.

A VA eye examination was conducted in October 1995.  An 
evaluation of the left eye showed a 1+ nuclear sclerotic 
cataract.  Vision in the left eye was near vision 20/20-2 and 
distant vision of 20/30.  

A VA eye examination conducted in May 1998.  The veteran 
reported decreased visual acuity in the left eye, which had 
been gradually occurring over the prior 35 years.  The 
examination showed age related bilateral macular 
degeneration.  Corrected distant vision in the left eye was 
20/50 and near vision was 20/30.  The pertinent diagnoses 
were mild cataract of the left eye, which was not visually 
significant, hyperopia, and dry eyes.  

A VA eye examination was conducted in March 1999.  The 
examination showed trace nuclear sclerotic changes in the 
left eye.  Corrected vision in the left eye was 20/20. 

To summarize, the veteran is competent to describe symptoms 
associated with his left eye and any incident, which occurred 
inservice.  However, a diagnosis and an analysis of the 
etiology regarding such complaints require competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with 
remote events of service; otherwise, the service connection 
claim is not well grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Similarly, for secondary service connection, competent 
medical evidence is needed.  The veteran has not submitted 
ant competent medical evidence nor is there any competent 
medical evidence of record which establishes a nexus between 
the current left eye disabilities and military service or his 
service connected right eye disorder.  Accordingly, the claim 
is not well grounded and must be denied.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

A claim that a condition has become more severe is well-
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Service connection was granted for the postoperative 
residuals of a traumatic cataract of the right eye in a 
September 1960 decision by the RO.  The current 30 percent 
rating has been in effect since that time.  The veteran was 
also found to be entitled to special monthly compensation on 
account of the loss of use of the right eye at that time.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An examination was conducted by VA in October 1995.  At that 
time, bare hand motion at about 6 inches was noted in the 
right eye.  Near vision in the left eye was 20/20-2, and 
distant vision in the left eye was 20/30.  The structure of 
the right eye was notable for a pupillary defect that was 
likely due to the past trauma.  The pertinent diagnoses were 
status post blunt trauma of the right eye; aphakia of the 
right eye; age related macular degeneration, worst in the 
right eye; and questionable old retinal pigment epithelium 
detachment of the right eye.  

An examination was conducted by VA in March 1998.  At that 
time, the veteran had bare light perception in the right eye.  
Visual acuity in the left eye was correctable to 20/25.  
External examination revealed normal lids, lashes and 
lacrimal gland, with the exception of some very mild 
dermatochalasis in both eyes.  Similar findings were noted on 
an examination conducted by VA in March 1999. .  Corrected 
vision in the left eye was 20/20.

Blindness of one eye (having only light perception) warrants 
a 30 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
is 20/40.  38 C.F.R. § 4.84a, Code 6070.  Anatomical loss of 
one eye warrants a 40 percent evaluation when corrected 
visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Code 6066.  

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070.

The veteran has blindness in his service-connected right eye.  
This warrants a 30 percent rating absent actual anatomical 
loss of the eye.  While a higher rating could be awarded if 
he were shown to have blindness in his non-service-connected 
left eye, current corrected visual acuity in that left eye is 
normal.  See 38 C.F.R. § 3.383.  Under these circumstances, 
the criteria for a rating in excess of 30 percent have not 
been met and the claim for an increased rating is denied.  


ORDER

The claim for service connection for left eye disabilities is 
denied.  An increased rating for the postoperative residuals 
of a traumatic cataract of the right eye is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

